Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on August 4, 2020, has been made of record and entered.  In this amendment, the Specification has been amended to update the national stage entry application and provisional application data, and claims 28-30, 34, and 38-42 have been canceled.
No new claims have been added; claims 1-27, 31-33, and 35-37 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on August 4, 2020.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, drawn to a dehydrogenation catalyst.
Group II, claims 21-27, drawn to a metathesis catalyst.
Group III, claims 31-33, drawn to a catalyst system.
Group IV, claims 35-37, drawn to a dehydrogenation and metathesis process.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I through IV lack unity of invention because even though the inventions of these groups require the technical features of dehydrogenation particles (Groups I, III, and IV), and of metathesis catalyst particles (Groups I, II, and IV); these technical features are not a special technical feature as it does not make a contribution over the prior art in view of Tonkovich et al. (U. S. Patent Publication No. 2003/0007904, Applicants’ submitted art).  
During a telephone conversation with Examiner Alyssa L. Cepluch and Benjamin Spehlmann (Applicants’ Attorney) on April 11, 2022, a provisional election was made with traverse to prosecute the invention of Group III, claims 31-33.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-27 and 35-37 are hereby withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 31-33 are presently under consideration by the Examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over O’Rear et al. (WO 02/04390) in view of Tonkovich et al. (U. S. Patent Publication No. 2003/0007904, Applicants’ submitted art).
Regarding claim 31, O’Rear et al. teach a molecular redistribution catalyst mass comprising a mixture of a dehydrogenation catalyst and of an olefin metathesis catalyst, wherein the dehydrogenation catalyst comprises a Group VIII metal (“dehydrogenation active catalytic component”), and wherein the metathesis catalyst comprises one or more Group VIB or Group VIIB metal or compounds thereof (“olefin metathesis active catalytic component”).  The components in the catalyst mass may be supported on a refractory material, examples of which include alumina, zirconia, silica, magnesia, titania, etc., (“dehydrogenation support metal oxide”, “olefin metathesis support metal oxide”).  See page 11, lines 15-28 of O’Rear et al. 
O’Rear et al. further teach the feasibility in the dehydrogenation component and the olefin metathesis component being present on the same support particle, or wherein “the catalyst components are separated on different particles.”  See page 13, lines 27-32 of O’Rear et al., as well as Examples 1-3.
Regarding claim 32, O’Rear et al. teach that the active metal content of the dehydrogenation component usually falls within the range of from about 0.01 weight percent to about 50 weight percent, and that the active metals content of the olefin metathesis component usually falls within the range of from about 0.01 weight percent to about 50 weight percent.  See page , lines 10-17 of O’Rear et al.  From this teaching, the skilled artisan would obtain a weight ratio of dehydrogenation component to metathesis component of 1:1 (0.01/0.01, or 50/50).  Further, the skilled artisan would have been motivated to determine through routine experimentation the optimal amounts of these catalysts to obtain a weight ratio of dehydrogenation component to olefin metathesis component of 1: more than 1, by selecting optimal percentages of both the dehydrogenation component and the olefin metathesis component.
O’Rear et al. do not teach or suggest the limitations of Applicants’ claims regarding the presence of either a dehydrogenation outer shell disposed about the dehydrogenation support metal oxide, or an olefin metathesis outer shell disposed about the olefin metathesis support metal oxide, each of which comprise a buffering metal oxide, as recited in claims 31 and 33.
Tonkovich et al. teach a catalyst having a porous support, a buffer layer, an interfacial layer, and, optionally, a catalyst layer, wherein any layer “may be continuous or discontinuous as in the form of spots or dots, or in the form of a layer with gaps or holes” (paragraph [0026]; considered to read upon the claim limitation "outer shell disposed peripherally about the dehydrogenation /olefin metathesis support metal oxide...comprising...buffering metal oxide" in claim 31).
Examples of the buffer layer, which has a different composition from both the support and the interfacial layers, include Al2O3, TiO2, SiO2, ZrO2, and combinations thereof (“support metal oxide”).  See paragraph [0028] of Tonkovich et al.  Examples of the interfacial layer include Al2O3, TiO2, SiO2, ZrO2, magnesium oxide, vanadium oxide, chromium oxide, calcium oxide, etc.  See paragraph [0030] of Tonkovich et al.; note that these oxides are among those disclosed in O’Rear et al. as exemplary supports, as discussed above.
Exemplary catalytically active materials include noble metals, chromium, manganese, iron, nickel, and cobalt, etc.  See paragraph [0031] of Tonkovich et al.; note that these metals are also disclosed in O’Rear et al. as exemplary dehydrogenation and olefin metathesis components, as discussed above.
The catalyst disclosed in Tonkovich et al. can be employed in catalytic processes including dehydrogenation and metathesis; see paragraph [0036].
The interfacial layer disclosed in Tonkovich et al. is considered to read upon Applicants’ claim limitations regarding the “outer shell disposed peripherally about the dehydrogenation support metal oxide…comprising a buffering metal oxide”, and regarding the “outer shell disposed peripherally about the olefin metathesis support metal oxide…comprising a buffering metal oxide”, as recited in claims 31 and 33, given that the interfacial layer is used in combination with the catalytically active layer, wherein the catalytically active layer comprises components that are also disclosed in O'Rear et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the molecular redistribution catalyst of O’Rear et al. by incorporating therein an interfacial layer, as suggested by Tonkovich et al., to provide a catalyst having a “high surface area”, or to provide a catalyst having a “desirable catalyst-support interaction for supported catalysts”; see paragraph [0030] of Tonkovich et al.  
Additionally, in view of the common teachings of O’Rear et al. and Tonkovich et al. regarding the respectively disclosed catalyst components and their employment in dehydrogenation and olefin metathesis processes, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the molecular redistribution catalyst of O’Rear et al. by incorporating therein an interfacial layer, as suggested by Tonkovich et al., because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.  See also MPEP 2144.06(I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See, for example, Chen et al. (WO 02/00578).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 20, 2022